Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 30, 2021

The Court of Appeals hereby passes the following order:

A22A0503. HERMAN BROWN v. THE STATE.

      The above-styled appeal was docketed in this Court on October 22, 2021.
Pursuant to Rule 23 (a) of the Court of Appeals the brief of the Appellant was to be
filed in this Court by November 12, 2021. The Appellant submitted a brief on
November 9, 2021, but it was rejected due to his failure to include the required word
count certification. See Court of Appeals Rule 24 (f) (1). As of the date of this order,
the Appellant has not filed his brief or a motion for extension of time to file a brief.
     This appeal is hereby DISMISSED. See Court of Appeals Rules 16 (b), 23 (a).



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/30/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.